Title: From George Washington to Thomas Rutherford, 29 December 1755
From: Washington, George
To: Rutherford, Thomas



To Lieutenant Thomas Rutherford. Of The second Company of Rangers.
[Winchester, 29 December 1755]

You are hereby ordered to repair to the Company immediately, and use your utmost endeavours to keep it under due regulation, until the return of Captain Ashby.
So soon as you arrive there, you are to acquaint Captain Lewis, it is my Orders that he with his party, return to Fort Cumberland. Given &c. at Winchester, the 29th of December 1755.
